Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 04/05/2022.  Claims 1-11 have been amended.  Claims 12-14 have been added.  Claims 1-14 are pending, of which claims, of which claim 1, claim 10 and 11 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	Independent claims 1, 10 and 11 have been amended to overcome the 101 rejection, abstract idea.  Therefore, the 101 rejection, abstract idea, has been withdrawn for claims 1-11.
b.	Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection. 
The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-14 rejected under 35 U.S.C. 103(a) as being unpatentable over Holmes US 20170357917 (hereinafter Holmes) and further in view Kosparagraph US 20100106551 (hereinafter Kosparagraph ).

Claim 1 is rejected, Holmes teaches a progress management system comprising: 
a plurality of progress management terminals, the plurality of progress management terminals executing browser software(Holmes, para [0202-0206] “FIG. 5A illustrates an example meeting space data processing environment 500”.  Holmes, para [0207-0208] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502 and the second devices 504 (i.e. progress management terminal) through a network 515”), and 
an information processing apparatus, the information processing apparatus and the plurality of progress management terminals communicating with each other using bidirectional communications through a network(Holmes, para [0202-0206] “FIG. 5A illustrates an example meeting space data processing environment 500”.  Holmes, para [0207-0208] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502 and the second devices 504 (i.e. progress management terminal) through a network 515”), wherein 
each progress management terminal of the plurality of progress management terminals includes a first processor(Holmes, para [0207-0208] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502 and the second devices 504 (i.e. progress management terminal) through a network 515”.  Paragraph [0203], processors.); 
and a first memory storing program instructions that cause the first processor to(Holmes, para [0207-0208].  Paragraph [0203], memory): 
display a graphical user interface that includes a task progress screen relating to progress of a task via the browser software at each progress management terminal (Holmes, para [0208-0215] teaches a first or second device can be used to check-in to a conference room, which “sends a message to the controller indicating that meeting space 1, building A is unavailable”.  Holmes, para [0253-0260] and FIG. 7A teaches the first button on a screen to check-in to a meeting space, “a claiming affordance 716, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 714 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress”.  FIG. 7A also shows the resource 706 being managed, “Mtg Space 1, Bldg A”.  Para [0039-0045], FIGS. 6A-6W illustrate example user interfaces for managing and interacting with meeting spaces in accordance with some embodiments.  Pararaph [0825-0827].), 
receive an update to the progress of the task via the task progress screen displayed at a first progress management terminal from among the plurality of the progress management terminals(Holmes, para [0208-0215] teaches a first or second device can be used to check-in to a conference room, which “sends a message to the controller indicating that meeting space 1, building A is unavailable”.  Holmes, para [0253-0260] and FIG. 7A teaches the first button on a screen to check-in to a meeting space, “a claiming affordance 716, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 714 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress”.  FIG. 7A also shows the resource 706 being managed, “Mtg Space 1, Bldg A”.  Para [0039-0045], FIGS. 6A-6W illustrate example user interfaces for managing and interacting with meeting spaces in accordance with some embodiments.), and Page 2 of 22Docket No.: 20R-015 App. No.: 16/911,760

sends a first issue indicating that the progress of the task is updated to the information processing apparatus from the first progress management terminal via the network, the first issue being sent in response to an operation of a first button from among the plurality of buttons displayed in the graphical user interface(Holmes, para [0208-0215] teaches a first or second device can be used to check-in to a conference room, which “sends a message to the controller indicating that meeting space 1, building A is unavailable”.  Holmes, para [0253-0260] and FIG. 7A teaches the first button on a screen to check-in to a meeting space, “a claiming affordance 716, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 714 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress”.  FIG. 7A also shows the resource 706 being managed, “Mtg Space 1, Bldg A”.  Para [0039-0045], FIGS. 6A-6W illustrate example user interfaces for managing and interacting with meeting spaces in accordance with some embodiments.  Paragraph [0825-0287].), 
the information processing apparatus includes a second processor(Holmes, para [0207-0208] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502); and
 a second memory storing program instructions that cause the second processor to(Holmes, para [0207-0208] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502): 
receive the first issue indicating that the progress of the task is updated via the network(Holmes, para [0208-0215] and [0253-0260] teaches, as shown above, activating the button on the first or second device sends a message to the controller (i.e. information processing apparatus).  Para [0316-0323], In some embodiments, the meeting space status interface also includes (910) a problem indicator provided to indicate one or more outstanding problems with the meeting space. As such, according to some embodiments, users are able to glean information regarding the outstanding issues with a meeting space in addition to information regarding the status and availability of the meeting space through one interface in order to make an informed decision about using the meeting space. In some embodiments, the meeting space status interface includes an indicator notifying the user of an outstanding problem with the meeting space. For example, a list of previously reported and/or outstanding problems with the meeting space and/or its features such as a dysfunctional projector, malfunctioning teleconference equipment, or a cleaning request is displayed when the indicator is selected. FIGS. 6P-6Q illustrate a sequence in which the meeting status interface 605 indicates the reported problem with space 1, building A in FIGS. 6J-6O. For example, FIG. 6P shows a badge 682 displayed within the meeting space affordance 606 in response to generating and submitting the problem report in FIGS. 6J-6O. In this example, the badge 682 indicates that an outstanding problem is associated with meeting space 1, building A. Continuing with this example, in FIG. 6Q, a log 685 is overlaid on the meeting status interface 605. The log 686 lists the nature, time, and date of the outstanding problem 685 associated with meeting space 1, building A. For example, the outstanding problem 685 is associated with the problem report that was generated and submitted in FIGS. 6J-6O. Pararaph [0825-0827].); and  
cause one or more second progress management terminals, different from first progress management terminal, displaying the task progress screen to reflect the first issue indicating that the progress of the task is updated in response to receiving the first issue(Holmes, para [0208-0215] and [0253-0260] teaches, as shown above, activating the button on the first or second device sends a message to the controller (i.e. information processing apparatus).  Para [0316-0323], In some embodiments, the meeting space status interface also includes (910) a problem indicator provided to indicate one or more outstanding problems with the meeting space. As such, according to some embodiments, users are able to glean information regarding the outstanding issues with a meeting space in addition to information regarding the status and availability of the meeting space through one interface in order to make an informed decision about using the meeting space. In some embodiments, the meeting space status interface includes an indicator notifying the user of an outstanding problem with the meeting space. For example, a list of previously reported and/or outstanding problems with the meeting space and/or its features such as a dysfunctional projector, malfunctioning teleconference equipment, or a cleaning request is displayed when the indicator is selected. FIGS. 6P-6Q illustrate a sequence in which the meeting status interface 605 indicates the reported problem with space 1, building A in FIGS. 6J-6O. For example, FIG. 6P shows a badge 682 displayed within the meeting space affordance 606 in response to generating and submitting the problem report in FIGS. 6J-6O. In this example, the badge 682 indicates that an outstanding problem is associated with meeting space 1, building A. Continuing with this example, in FIG. 6Q, a log 685 is overlaid on the meeting status interface 605. The log 686 lists the nature, time, and date of the outstanding problem 685 associated with meeting space 1, building A. For example, the outstanding problem 685 is associated with the problem report that was generated and submitted in FIGS. 6J-6O.  Pararaph [0825-0827].), and 
the browser software of the one or more second progress management terminals automatically updates the task progress screen displayed at the one or more second progress management terminals in accordance with the first issue received by the information Page 3 of 22Docket No.: 20R-015 App. No.: 16/911,760 processing apparatus, the update to the displayed task progress screen being indicated by a change in appearance of the first button as displayed at the one or more second progress management terminals(Holmes, para [0208-0214] teaches, as shown above, a user can reserve a space with either the first or second device, the process being performed is the same regardless of which device sends information to the controller to check-in to a meeting space.  Para, [0215] teaches the second button on a screen of a second device “In FIG. 6A, the claiming affordance 616 also prompts the user to “slide to check-in.””  Para [0316-0323], In some embodiments, the meeting space status interface also includes (910) a problem indicator provided to indicate one or more outstanding problems with the meeting space. As such, according to some embodiments, users are able to glean information regarding the outstanding issues with a meeting space in addition to information regarding the status and availability of the meeting space through one interface in order to make an informed decision about using the meeting space. In some embodiments, the meeting space status interface includes an indicator notifying the user of an outstanding problem with the meeting space. For example, a list of previously reported and/or outstanding problems with the meeting space and/or its features such as a dysfunctional projector, malfunctioning teleconference equipment, or a cleaning request is displayed when the indicator is selected. FIGS. 6P-6Q illustrate a sequence in which the meeting status interface 605 indicates the reported problem with space 1, building A in FIGS. 6J-6O. For example, FIG. 6P shows a badge 682 displayed within the meeting space affordance 606 in response to generating and submitting the problem report in FIGS. 6J-6O. In this example, the badge 682 indicates that an outstanding problem is associated with meeting space 1, building A. Continuing with this example, in FIG. 6Q, a log 685 is overlaid on the meeting status interface 605. The log 686 lists the nature, time, and date of the outstanding problem 685 associated with meeting space 1, building A. For example, the outstanding problem 685 is associated with the problem report that was generated and submitted in FIGS. 6J-6O.  Pararaph [0825-0827].).
Holmes does not explicitly teach
the task progress screen displaying a plurality of buttons corresponding to a plurality of phases of the task
However, Kosparagraph teaches
the task progress screen displaying a plurality of buttons corresponding to a plurality of phases of the task(Kosparagraph , US 20100106551, [0076-0084], Referring again back to FIG. 6, the secretary 606 later processes all invoices (e.g., at the end of the month). This is done by opening the Tickets and Invoice document 637 again, but pressing "Forward to accounting" button this time. The form requires the secretary to fill in budget-related information (cost codes, estimates etc.) and once complete, sends the Invoice document 640 to accounting 642. This time (based on use of different button) the form sets the StateUpdate field of the new document to "Invoice Sent." This new document is shown in FIG. 7 as component 718 in view 716. The change of status causes a change in the status of the travel thread 610C, and will also cause the thread 610C to be marked as complete for the secretary 606, based on a configured role-specific list of status values which signify thread completion, and/or or the THREAD_COMPLETE flag 510 in document metadata 504.  Paragraph [0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Kosparagraph into Holmes's to identify document thread in response to electronic messaging operation of process e.g. business or workflow process, where the thread comprises data that collectively describes states and relationships of interrelated tasks of the process. State of the thread is generated in response to the electronic messaging operation, where the state of the thread represents state of the process. The thread is rendered by a user interface in response to the electronic message operation, where the rendering operation indicates the state of the thread. as suggested by Kosparagraph (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Holmes and Kosparagraph teach the 25progress management system according to-125- claim 1, wherein the plurality of phases of the task displayed in the task progress screen is obtained by subdividing the task, the first progress management terminal receives a selection of a phase of the task from among the plurality of phases of the task to be updated, and sends identification information of the selected phase to the information processing apparatus, the information processing apparatus updates the task progress screen and sends screen information of the task progress screen to the one or more second progress management terminals based on the identification information of the selected phase, and the browser software of the one or more second progress management terminals automatically updates a display mode of the selected phase based on the screen information sent from the information processing apparatus (Holmes, para  [0253] and FIG. 7A teaches the first button on a screen to check-in to a meeting space, “a claiming affordance 716, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 714 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress”.  FIG. 7A also shows the resource 706 being managed, “Mtg Space 1, Bldg A”.  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.).  
25 Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Holmes and Kosparagraph teach the progress management system according to claim 1, further comprising: Page 4 of 22Docket No.: 20R-015 App. No.: 16/911,760 an information processing terminal that communicates with the information processing apparatus, wherein the information processing terminal includes a third processor; and a third memory storing program instructions that cause the third processor to: display a screen of application software activated on the information processing terminal:  send a second issue, which is different from the first issue, indicating that an operation related to the progress of the task is performed at the information processing terminal to the information processing apparatus in response to receiving the operation on the screen displayed by the application software; wherein the information processing apparatus, in response to receiving the second issue causes one or more second progress management terminals to reflect the second issue that the progress of the task is updated at the information processing terminal, and the browser software at each of the plurality of progress management terminals automatically updates the task progress screen in accordance with the second issue received by the information processing apparatus(Holmes , para [0203-0214] “the controller 510 manages and maintains a scheduling and reservation system for one or more meeting spaces (e.g., conference rooms, open air meeting spaces, and/or the like)”.  Holmes, para  [0215] “In FIG. 6A, the claiming affordance 616 also prompts the user to “slide to check-in.””.  Para  [0219-0225] “FIGS. 6A-6B illustrate a sequence in which a user checks-in to an existing reservation of meeting space 1, building A. FIG. 6A also illustrates detecting a left-to-right swipe gesture over the claiming affordance 616 with a contact 620. FIG. 6B shows that the status indicator 614 indicates “MEETING IN PROGRESS” in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6A.”.  Para [0253].  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Holmes and Kosparagraph teach the  progress management system according to claim 3, wherein the task relates to a reception of a reserved resource; the screen of the application software displayed at the information processing terminal includes a button configured to receive an operation to start using the resource, the information processing terminal updates the progress of the task, and sends the second issue to the information processing apparatus in response to receiving the operation of the button, and  determines the progress corresponding to the button, updates the task progress screen and sends the screen information of the task progress screen to the progress management terminal, the browser software of the progress management terminal displays a plurality of phases [[in]]into which the task is subdivided as the task progress screen, and the information processing terminal automatically updates, based on the screen information sent from the information processing apparatus, a display mode of the phase Page 6 of 22Docket No.: 20R-015 App. No.: 16/911,760 corresponding to the depressing of the button, of which selection is received by the information processing terminal (Holmes , para [0203-0214] “the controller 510 manages and maintains a scheduling and reservation system for one or more meeting spaces (e.g., conference rooms, open air meeting spaces, and/or the like)”.  Holmes, para  [0215] “In FIG. 6A, the claiming affordance 616 also prompts the user to “slide to check-in.””.  Para  [0219-0025] “FIGS. 6A-6B illustrate a sequence in which a user checks-in to an existing reservation of meeting space 1, building A. FIG. 6A also illustrates detecting a left-to-right swipe gesture over the claiming affordance 616 with a contact 620. FIG. 6B shows that the status indicator 614 indicates “MEETING IN PROGRESS” in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6A.”.  Para [0253].  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.)  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2, Holmes and Kosparagraph teach the  progress management system according to 20claim 2, wherein the information processing apparatus sends phase registration screen information of a phase registration screen configured to receive registration of a phase of the plurality of phases of the task to the registration terminal and receives the registration of the phase from the registration terminal, and generates the screen information, with which the received phase is displayed on the task progress screen and sends the generated screen information to the progress management terminal(Holmes, para[0331-0340] “In some embodiments, in accordance with a determination that the meeting space is reserved for an existing meeting and a check-in deadline has lapsed, the device changes (932) the status indicator to indicate that the meeting space is available. In some embodiments, if a reservation is not checked into before the check-in deadline, the meeting space becomes available for local takeover and the meeting space is released to the scheduling tool for subsequent remote reservations. For example, with reference to FIG. 6D, if the 10:00-11:00 reservation is not checked into before 624, the 10:00-11:00 reservation is removed from the schedule and the meeting space is made available for takeover. In this example, the status indicator changes from “RESERVED” to “AVAILABLE”, and the claiming affordance is enabled for local takeover (e.g., displaying the prompt “slide to takeover””.  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states)  
Claim 6 is rejected for the reasons set forth hereinabove for claim 5, Holmes and Kosparagraph teach the progress management system according to claim 5, wherein the task relates to the receiving of a reserved resource, visitor information screen information of a visitor information registration screen is sent to the registration terminal,  the visitor information registration screen being configured to receive registration of an item of visitor information related to a visitor using the resource, and the registration of the item of the visitor information is received from the registration terminal, and Page 7 of 22Docket No.: 20R-015 App. No.: 16/911,760 the visitor information screen information, including the item of the received visitor information, is generated on the task progress screen and the generated visitor information is sent to the progress management terminal(Holmes, para [0277-0285], FIG. 7N illustrates displaying a first alert message 7120 overlaid on the meeting manifest interface 750. According to some embodiments, the first alert message 7120 is displayed when the current time (e.g., 10:45) is less than 15 minutes prior to the end of the reservation and another reservation of the meeting space follows the current reservation. As shown in FIG. 7N, the first alert message 7120 indicates that the current meeting is ending soon and that meeting space 1, building A is reserved for another meeting. The first alert message 7120 also indicates that the user can extend the current meeting in another meeting space if additional time is needed.  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Holmes and Kosparagraph teach the progress management system according to claim 6, wherein the item of the visitor information is stored in association with the reservation information of the resource, an e-mail containing a URL of the screen for receiving the registration of the visitor information is sent to the reservation person included in the reservation information, when the terminal device receives depressing of the URL included in the e-mail, the screen the visitor information registration screen is displayed, when the visitor information received by the terminal device is sent to the information processing apparatus, the visitor information is registered in the item of the visitor information associated with the reservation information, and the information processing apparatus generates the visitor information screen information, and the visitor information screen is displayed on the task progress screen  and sends the generated screen information to the progress management terminal (Holmes, para [0856-860], In FIG. 28B, for example, the event creation interface 2812 (e.g., the first user interface element) includes: a title input element 2814A (e.g., a user-modifiable field) provided to receive and subsequently display a title for the new event; a location input element 2814B (e.g., a user-modifiable field) provided to receive and subsequently display one or more locations for the new event; a scheduling input element 2814C (e.g., a user-modifiable field) provided to receive and subsequently display a time and date for the new event; an invitees input element 2814D (e.g., a user-modifiable field) provided to receive and subsequently display one or more invitees to be invited to the new event; and a notes input element 2814E (e.g., a user-modifiable field) provided to receive and (optionally) subsequently display notes, links (e.g., URLs), attachments, and/or the like for the new event.  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 2, Holmes and Kosparagraph teach the  progress management system according to claim 2, wherein Page 8 of 22Docket No.: 20R-015 App. No.: 16/911,760 the task relates to the receiving of a reserved resource, the information processing apparatus sends screen information of a screen to the progress management terminal, the screen being configured to transition from the task progress screen in response to a request from the progress management terminal and displays a time range reserved for each resource, the first progress management terminal receives the selection of the phase to receive the updating of the progress of the task and sends the resource, for which the selection is received, and the identification information of the phase to the information processing apparatus, the information processing apparatus generates the screen information for changing the display mode of the time range reserved for each of the resources based on the resource and the identification information of the phase and sends the screen information to the other one or ones of the progress management terminals, and the browser software of the other one or ones of the progress management terminals changes the display mode of the time range reserved for each of the resources based on the screen information (Holmes, para [0277-0278], FIG. 7N illustrates displaying a first alert message 7120 overlaid on the meeting manifest interface 750. According to some embodiments, the first alert message 7120 is displayed when the current time (e.g., 10:45) is less than 15 minutes prior to the end of the reservation and another reservation of the meeting space follows the current reservation. As shown in FIG. 7N, the first alert message 7120 indicates that the current meeting is ending soon and that meeting space 1, building A is reserved for another meeting. The first alert message 7120 also indicates that the user can extend the current meeting in another meeting space if additional time is needed.  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 7, Holmes and Kosparagraph teach the  progress management system according to claim 7, wherein the task is related to the receiving of the reserved resource, the information processing apparatus Page 9 of 22Docket No.: 20R-015 App. No.: 16/911,760 sends the phase registration screen information of the phase registration screen to the registration terminal and receives the registration of the phase from the registration terminal, sends the visitor information registration screen information of the visitor information registration screen  relating to the visitor using the resource and receives the registration of the item of the visitor information from the registration terminal, the phase and the item of the visitor information are stored in association with an operation rule of how to operate the resource, when the reservation information of the resource is acquired, the item of the phase specified based on the operation rule of the resource and the item of the visitor information specified based on the operation rule of the resource are stored in association with the reservation information, and the visitor information screen information, the phase, and the reservation information on the task progress screen is generated and sent to the progress management terminal (Holmes, para [0280-0290], FIG. 7P illustrates displaying a notification 7140 overlaid on the meeting manifest interface 750. According to some embodiments, the notification 7140 is displayed when a user checks in for the next reservation using the device 502-A-1. As shown in FIG. 7P, the notification 7140 indicates that person 2 checked in for the reservation of meeting space 1, building A from 11:00 to 12:00. In FIG. 7P, the notification 7140 includes a dismiss affordance 7142 provided to cease displaying the notification 7140. As shown in FIG. 7P, a countdown is displayed within the second content region 752b. According to some embodiments, the countdown is displayed when the current time (e.g., 10:45) is less than 15 minutes prior to the end of the reservation. FIG. 7P also illustrates detecting a contact 7144 at a location corresponding to the dismiss affordance 7142.  Para [0254-0264], In this example, meeting space 1, building A is available from 9:30 to 10:00 and reserved for person X from 10:00 to 11:00. According to some embodiments, the status indicator 714 indicates " RESERVED" between the early check-in threshold 711 (e.g., 15 minutes prior to the reservation start time) and the check-in deadline 713 (e.g., 7 minutes after the reservation start time). As such, in some embodiments, the status indicator 714 indicates " RESERVED" when the current time is between the early check-in threshold 711 and the check-in deadline 713. Furthermore, in some embodiments, the claiming affordance 716 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 711 and the check-in deadline 713.  Para [0303-0306], As shown in FIG. 8, the status indicator starts (801) as "AVAILABLE." While the status indicator is "AVAILABLE," if the current time is after the early check-in threshold associated with the next reservation (e.g., 15 minutes prior to the next reservation), the status indicator changes (802) from "AVAILABLE" to " RESERVED." While the status indicator is " RESERVED," if a user checks-in to the reservation, the status indicator changes (804) from " RESERVED" to "MEETING IN PROGRESS." While the status indicator is " RESERVED," if the current time is after the check-in deadline for the (e.g., 7 minutes after the reservation start time) and a user failed to check-in for the reservation, the status indicator changes (814) from " RESERVED" to "AVAILABLE.".  Kosparagraph, paragraph [0076-0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092], shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.).  
As per claim 10, this is the method claim to system claim 1. Therefore, it is rejected for the same reasons as above.
Claim 11 is rejected, Holmes teaches an information processing apparatus that communicates with a plurality of progress management terminals that execute browser software using bidirectional communications through a network (Holmes, para [0202-0206] “FIG. 5A illustrates an example meeting space data processing environment 500”.  Holmes, para [0207-0208] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502 and the second devices 504 (i.e. progress management terminal) through a network 515”), 
the information processing apparatus comprising: a processor; and a memory storing program instructions that cause the processor to(Holmes, para [0202-0206] “FIG. 5A illustrates an example meeting space data processing environment 500”.  Holmes, para [0207-0208] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502 and the second devices 504 (i.e. progress management terminal) through a network 515”.  Paragraph [0203], processors and memory): 
receive a first issue sent from a first progress management terminal from among the plurality of progress management terminals via the network(Holmes, para [0208-0215] and [0253-0260] teaches, as shown above, activating the button on the first or second device sends a message to the controller (i.e. information processing apparatus).  Para [0316-0323], In some embodiments, the meeting space status interface also includes (910) a problem indicator provided to indicate one or more outstanding problems with the meeting space. As such, according to some embodiments, users are able to glean information regarding the outstanding issues with a meeting space in addition to information regarding the status and availability of the meeting space through one interface in order to make an informed decision about using the meeting space. In some embodiments, the meeting space status interface includes an indicator notifying the user of an outstanding problem with the meeting space. For example, a list of previously reported and/or outstanding problems with the meeting space and/or its features such as a dysfunctional projector, malfunctioning teleconference equipment, or a cleaning request is displayed when the indicator is selected. FIGS. 6P-6Q illustrate a sequence in which the meeting status interface 605 indicates the reported problem with space 1, building A in FIGS. 6J-6O. For example, FIG. 6P shows a badge 682 displayed within the meeting space affordance 606 in response to generating and submitting the problem report in FIGS. 6J-6O. In this example, the badge 682 indicates that an outstanding problem is associated with meeting space 1, building A. Continuing with this example, in FIG. 6Q, a log 685 is overlaid on the meeting status interface 605. The log 686 lists the nature, time, and date of the outstanding problem 685 associated with meeting space 1, building A. For example, the outstanding problem 685 is associated with the problem report that was generated and submitted in FIGS. 6J-6O.  Paragraph [0825-0827].),
 wherein the issue indicates that an update to progress of a task is received via a graphical user interface that includes a task progress screen that relates to the progress of the task, the task progress screen being displayed via the browser software at the first progress management terminal(Holmes, para [0208-0215] teaches a first or second device can be used to check-in to a conference room, which “sends a message to the controller indicating that meeting space 1, building A is unavailable”.  Holmes, para [0253-0260] and FIG. 7A teaches the first button on a screen to check-in to a meeting space, “a claiming affordance 716, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 714 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress”.  FIG. 7A also shows the resource 706 being managed, “Mtg Space 1, Bldg A”.  Para [0039-0045], FIGS. 6A-6W illustrate example user interfaces for managing and interacting with meeting spaces in accordance with some embodiments.  Paragraph [0825-0827].); and 
and Page 12 of 22Docket No.: 20R-015 App. No.: 16/911,760 the first issue is sent in response to the first progress management terminal receiving an operation of a first button from among the plurality of buttons displayed in the graphical user interface to update the progress of the task via the displayed task progress screen at the first progress management terminal((Holmes, para [0208-0215] teaches a first or second device can be used to check-in to a conference room, which “sends a message to the controller indicating that meeting space 1, building A is unavailable”.  Holmes, para [0253-0260] and FIG. 7A teaches the first button on a screen to check-in to a meeting space, “a claiming affordance 716, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 714 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress”.  FIG. 7A also shows the resource 706 being managed, “Mtg Space 1, Bldg A”.  Para [0039-0045], FIGS. 6A-6W illustrate example user interfaces for managing and interacting with meeting spaces in accordance with some embodiments.  Paragraph [0825-0827].); and 
cause one or more second progress management terminals, different from first progress management terminal, from among the plurality of progress management terminals displaying the task progress screen via the browser software at the one or more second progress management terminals to reflect the issue indicating that the progress of the task is updated in response to receiving the issue from the first progress management terminal(Holmes, para [0208-0215] and [0253-0260] teaches, as shown above, activating the button on the first or second device sends a message to the controller (i.e. information processing apparatus).  Para [0316-0323], In some embodiments, the meeting space status interface also includes (910) a problem indicator provided to indicate one or more outstanding problems with the meeting space. As such, according to some embodiments, users are able to glean information regarding the outstanding issues with a meeting space in addition to information regarding the status and availability of the meeting space through one interface in order to make an informed decision about using the meeting space. In some embodiments, the meeting space status interface includes an indicator notifying the user of an outstanding problem with the meeting space. For example, a list of previously reported and/or outstanding problems with the meeting space and/or its features such as a dysfunctional projector, malfunctioning teleconference equipment, or a cleaning request is displayed when the indicator is selected. FIGS. 6P-6Q illustrate a sequence in which the meeting status interface 605 indicates the reported problem with space 1, building A in FIGS. 6J-6O. For example, FIG. 6P shows a badge 682 displayed within the meeting space affordance 606 in response to generating and submitting the problem report in FIGS. 6J-6O. In this example, the badge 682 indicates that an outstanding problem is associated with meeting space 1, building A. Continuing with this example, in FIG. 6Q, a log 685 is overlaid on the meeting status interface 605. The log 686 lists the nature, time, and date of the outstanding problem 685 associated with meeting space 1, building A. For example, the outstanding problem 685 is associated with the problem report that was generated and submitted in FIGS. 6J-6O.  Paragraph [0825-0827].), 
wherein the browser software at the one or more second progress management terminals automatically updates the task progress screen displayed at the one or more second progress management terminals in accordance with the issue received by the information processing apparatus, the update to the displayed task progress screen being indicated by a change in appearance of the first button as displayed at the one or more second progress management terminals(Holmes, para [0208-0214] teaches, as shown above, a user can reserve a space with either the first or second device, the process being performed is the same regardless of which device sends information to the controller to check-in to a meeting space.  Para, [0215] teaches the second button on a screen of a second device “In FIG. 6A, the claiming affordance 616 also prompts the user to “slide to check-in.””  Para [0316-0323], In some embodiments, the meeting space status interface also includes (910) a problem indicator provided to indicate one or more outstanding problems with the meeting space. As such, according to some embodiments, users are able to glean information regarding the outstanding issues with a meeting space in addition to information regarding the status and availability of the meeting space through one interface in order to make an informed decision about using the meeting space. In some embodiments, the meeting space status interface includes an indicator notifying the user of an outstanding problem with the meeting space. For example, a list of previously reported and/or outstanding problems with the meeting space and/or its features such as a dysfunctional projector, malfunctioning teleconference equipment, or a cleaning request is displayed when the indicator is selected. FIGS. 6P-6Q illustrate a sequence in which the meeting status interface 605 indicates the reported problem with space 1, building A in FIGS. 6J-6O. For example, FIG. 6P shows a badge 682 displayed within the meeting space affordance 606 in response to generating and submitting the problem report in FIGS. 6J-6O. In this example, the badge 682 indicates that an outstanding problem is associated with meeting space 1, building A. Continuing with this example, in FIG. 6Q, a log 685 is overlaid on the meeting status interface 605. The log 686 lists the nature, time, and date of the outstanding problem 685 associated with meeting space 1, building A. For example, the outstanding problem 685 is associated with the problem report that was generated and submitted in FIGS. 6J-6O.  Pararaph [0825-0827].).
Holmes does not explicitly teach
including a plurality of buttons corresponding to a plurality of phases of the task,
However, Kosparagraph teaches
including a plurality of buttons corresponding to a plurality of phases of the task(Kosparagraph , US 20100106551, [0076-0084], Referring again back to FIG. 6, the secretary 606 later processes all invoices (e.g., at the end of the month). This is done by opening the Tickets and Invoice document 637 again, but pressing "Forward to accounting" button this time. The form requires the secretary to fill in budget-related information (cost codes, estimates etc.) and once complete, sends the Invoice document 640 to accounting 642. This time (based on use of different button) the form sets the StateUpdate field of the new document to "Invoice Sent." This new document is shown in FIG. 7 as component 718 in view 716. The change of status causes a change in the status of the travel thread 610C, and will also cause the thread 610C to be marked as complete for the secretary 606, based on a configured role-specific list of status values which signify thread completion, and/or or the THREAD_COMPLETE flag 510 in document metadata 504.  Paragraph [0085],  In reference now to FIGS. 8 and 9, block diagrams include views of a document management framework according to an alternate example embodiment of the invention. The user interface views in FIGS. 8 and 9 show thread states of the ticket reservation case shown in FIG. 6. This example takes advantage of the flexibility afforded by the use of tags as shown in Table 1.  Figs 6-9 and paragraphs [0085-0092, shown a task progress screen.  Paragraph [0093-0097] discuss workflow, tasks and workflow states.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Kosparagraph into Holmes's to identify document thread in response to electronic messaging operation of process e.g. business or workflow process, where the thread comprises data that collectively describes states and relationships of interrelated tasks of the process. State of the thread is generated in response to the electronic messaging operation, where the state of the thread represents state of the process. The thread is rendered by a user interface in response to the electronic message operation, where the rendering operation indicates the state of the thread. as suggested by Kosparagraph (See abstract and summary).
Claim 12 is rejected for the reasons set forth hereinabove for claim 1, Holmes and Kosparagraph teach the progress management system according to claim 1, wherein the change in appearance of the first button as displayed at the one or more second progress management terminals includes one of a change in color, shape, or brightness of the first button, or erasure of the first button(Kosparagraph, fig. 9, COMPLETED was Bold and paragraph [0090], Next, a document containing the invoice arrives from the travel agency, as seen in view 808. The tag list of the Ticketing thread is updated based on the tags of the Invoice document. The tag list is compared to the state Table 1. The 5th row of Table 1 matches and new state is "Complete". The Complete flag on the 5th row is true, so Ticketing thread is now complete (marked with "COMPLETED" in the figure). The freeform text "5000 EUR" is appended to the state description in parenthesis, so full state for Ticketing thread is now "Complete (5000 EUR)". Since the matching row in the state table contains a Propagate to Parent tag TicketsReceived, that tag is added to the parent (Travel) thread, which now contains the TicketsReceived tag two times. Travel thread still matches the 3rd row in the state table, so its state does not change (e.g., remains "Ticketing Complete")..  
Claim 13 is rejected for the reasons set forth hereinabove for claim 10, Holmes and Kosparagraph teach the progress management method according to claim 10, wherein the change in appearance of the first button as displayed at the one or more second progress management terminals includes one of a change in color, shape, or brightness of the first button, or erasure of the first button(Kosparagraph, fig. 9, COMPLETED was Bold and paragraph [0090], Next, a document containing the invoice arrives from the travel agency, as seen in view 808. The tag list of the Ticketing thread is updated based on the tags of the Invoice document. The tag list is compared to the state Table 1. The 5th row of Table 1 matches and new state is "Complete". The Complete flag on the 5th row is true, so Ticketing thread is now complete (marked with "COMPLETED" in the figure). The freeform text "5000 EUR" is appended to the state description in parenthesis, so full state for Ticketing thread is now "Complete (5000 EUR)". Since the matching row in the state table contains a Propagate to Parent tag TicketsReceived, that tag is added to the parent (Travel) thread, which now contains the TicketsReceived tag two times. Travel thread still matches the 3rd row in the state table, so its state does not change (e.g., remains "Ticketing Complete"). 
Claim 14 is rejected for the reasons set forth hereinabove for claim 1, Holmes and Kosparagraph teach the information processing apparatus according to claim 11, wherein the change in appearance of the first button as displayed at the one or more second progress management terminals includes one of a change in color, shape, or brightness of the first button, or erasure of the first button(Kosparagraph, fig. 9, COMPLETED was Bold and paragraph [0090], Next, a document containing the invoice arrives from the travel agency, as seen in view 808. The tag list of the Ticketing thread is updated based on the tags of the Invoice document. The tag list is compared to the state Table 1. The 5th row of Table 1 matches and new state is "Complete". The Complete flag on the 5th row is true, so Ticketing thread is now complete (marked with "COMPLETED" in the figure). The freeform text "5000 EUR" is appended to the state description in parenthesis, so full state for Ticketing thread is now "Complete (5000 EUR)". Since the matching row in the state table contains a Propagate to Parent tag TicketsReceived, that tag is added to the parent (Travel) thread, which now contains the TicketsReceived tag two times. Travel thread still matches the 3rd row in the state table, so its state does not change (e.g., remains "Ticketing Complete").

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199